Case 4:18-CV-00244-WT|\/|-CLR Document 20-3 Filed 04/12/19 Page 1 of 6

EXHIBIT B

Case 4:18-cV-00244-WT|\/|-CLR Document 20-3 Filed 04/12/19 Page 2 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

ASHLEY F. CUMMINGS,
Plaintiff, : Civil Action File No.

4:18-cv-00244-WTM-JEG
V.

BIGNAULT & CARTER, LLC; W.
PASCHAL BIGNAULT; and LORI A.
CARTER,

Defendants.

 

DECLARATION ()F ANDREW Y. COFFMAN
Andrew Y. Coffman testifies under penalty cf perjury as fcllcws:

1.

My name is Andrew Y. Ccffman. l give this Declaraticn for use in the above-

capticned case in support of the request for attorney’s fees submitted by Plaintiff and

her attorney, Larry A. Pankey.

2.

I graduated from Bcston University Schccl cf Law in Bcstcn, Massachusetts

in 1992 and Was admitted to practice in Georgia in chember cf that year. I have

over twenty-six (26) years of continuous, full-time experience in civil rights

litigation

Case _4:18-cV-00244-WTI\/|-CLR Document 20-3 Filed 04/12/19 Page 3 of 6

3.

I am the managing partner of the law firm of Parks, Chesin & Walbert, P.C. l
and the attorneys at our firm devote a significant portion of our practice to
employment related litigation in federal and state courts, including claims under the
Fair Labor Standards Act. l have acted as lead counsel in hundreds of employment
cases and served as lead counsel in jury trials, bench trials, hearings, and related
proceedings

4.

I regularly monitor the hourly rates and contingency fees charged by attorneys
in our firm and am also familiar with rates and methods of attorney fee billing by
other attorneys in Georgia, including Savannah.

5.

A significant portion of the cases I handle are contingent fee cases.
Contingency fee arrangements allow us to represent clients who would otherwise be
unable to afford legal services. Throughout Georgia, it is typical for a contingency
fee agreement to set fees at 33% for cases resolved informally and 40% for cases
once they are prepared for litigation. The tiered arrangements take into account the

risks and time commitment required to litigate employment disputes

Case 4:18-cV-00244-WT|\/|-CLR Document 20-3 Filed 04/12/19 Page 4 of 6

6.

Representing individual employees in federal employment disputes is a high-
risk endeavor. Most cases are either dismissed on summary judgment or resolved for
less than is sufficient to fully compensate counsel.

7.

l am familiar with Mr. Pankey’s Contingency Fee Agreement in this case. As
is typical, the Agreement specifies that if the case is settled after preparing the
Complaint, the contingency fee equals 40% of the total recovery in addition to
recovery of costs. Because this is the usual and customary contingency fee in
employment cases, it represents a reasonable fee.

8.

Individual employees rarely can afford the cost of legal services, even when
the fees amount to $10,000.00 or less. Thus, they are placed at a significant
disadvantage when compared to the resources of most employers.

9.

l have also reviewed the hourly billings provided by Mr. Pankey and his
paralegal. As mentioned above, I am very familiar with the billing rates in Atlanta
for employment litigation in federal cases. I have also submitted numerous fee

petitions in state and federal court seeking an award of fees under fee-shifting

_3_

Case 4:18-cV-00244-WT|\/|-CLR Document 20-3 Filed 04/12/19 Page 5 of 6

statutes.
10.

Mr. Pankey enjoys an excellent reputation among both defense and plaintiffs’
attorneys Based on my experience and my knowledge of Mr. Pankey’s expertise
and skill, his hourly rate of $450.00 is well within the range of a reasonable hourly
rate in a case like this. Finally, Mr. Pankey’s time entries are also reasonable and do
not appear to be excessive.

11.

I reviewed the PACER Docket Report in this case, as well as the most
significant papers filed in the case. I also reviewed Mr. Pankey’s “Invoice for Legal
Services” which includes his time and activity summary. Based on the foregoing,
because the case settled for the gross amount of $45,000.00, it is my opinion that
Mr. Plaintiff’ s request for 22.2 hours at 3450.00 an hour for a total $9,990.00
attorney’s fee, and $652.01 in costs and expenses, for a total award of $l(),642.0l is
customary, reasonable and not excessive. The amounts claimed by Mr. Pankey are
reasonable and fair for the Savannah legal market. The “Invoice for Legal Services”
in the amount of 310,642.01 reflecting his time entries is similarly reasonable and

does not appear to be excessive

Case 4:18-cV-00244-WT|\/|-CLR Document 20-3 Filed 04/12/19 Page 6 of 6

12.

It is my opinion that the type of legal work performed, the time spent on
discrete events during the case, and the result obtained justify a full fee award based
on a rate at the high end of the market range for Mr. Pankey, particularly given his
reputation, skill and experience in employment discrimination litigation.

13.

Based on the foregoing, it is my opinion that the fees claimed by Mr. Pankey
are reasonable and fair by any measure.

14.

l swear under penalty of perjury of the United States of America that the
foregoing facts are true and based upon my personal knowledge, unless otherwise
indicated

Dated this 12th day of April 2019.

MM >\S/WM

Andrew Y. Coffrn'an

